Exhibit 10.13

 

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”), made this 8th day of August, 2012
is entered into by LS22, Inc., a Delaware corporation with its principal place
of business at One Memorial Drive, 7th Floor, Cambridge, MA 02142 (the
“Company”), and Richard A. Young, PhD., (the “Consultant”). The Consultant is a
Member of the Whitehead Institute for Biomedical Research (“WIBR”) and faculty
member in the Department of Biology of the Massachusetts Institute of Technology
(“MIT”).

 

INTRODUCTION

 

The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain services for the Company. In consideration of the
mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto, the parties agree as follows:

 

1.        Services. The Consultant agrees to perform such consulting, advisory
and related services to and for the Company as may be reasonably requested from
time to time by the Company. The Consultant agrees to devote up to one (1) day
per week to the performance of such services. Without limiting the additional
terms and conditions of Section 7 below, during the Consultation Period (as
defined below), the Consultant shall not knowingly engage in any activity that
has a conflict of interest with the Company, including any competitive
employment, business, or other activity, and he shall not knowingly assist any
other person or organization that competes, or intends to compete, with the
Company,  it being further acknowledged and understood by the Company that
Consultant is currently involved in those endeavors listed on Annex 1 hereto.

 

The Whitehead Institute Uniform Consulting Agreement Provisions (“Standard
Provisions”) are attached hereto as Exhibit A and are incorporated herein by
reference. The parties agree that the Standard Provisions are an integral part
of this Agreement and this Agreement shall have no force or effect unless the
Standard Provisions are signed by both parties. The parties hereto agree to
abide by such Standard Provisions and further agree that in the event of any
conflict between this Agreement and the Standard Provisions, the Standard
Provisions shall govern and prevail.

 

2.        Term. This Agreement shall commence on the date hereof and shall
continue until August 8, 2016 (such period, as it may be extended, being
referred to as the “Consultation Period”), unless sooner terminated in
accordance with the provisions of Section 4.

 

3.        Compensation.

 

3.1        Equity Compensation. Subject to approval by the Board of Directors of
the Company, in consideration for the performance of the services hereunder, the
Consultant shall be awarded a grant of 1,600,000 shares of restricted common
stock, $0.001 par value per share, of the Company (“Common Stock”), having a
purchase price equal to the fair market value of the Common Stock on the date of
grant ($0.001 per share) and having such other terms and conditions, including
with respect to forfeiture and other transfer restrictions in favor of the
Company, as shall be set forth in a Restricted Stock Agreement by and between
the Consultant and the Company.





 

--------------------------------------------------------------------------------

 



3.2        Fees. The Company will not pay the Consultant any consulting fees
before the Qualified Financing Date (as defined below). After the Qualified
Financing Date and before the Second Qualified Financing Date (as defined
below), the Company shall pay to the Consultant consulting fees of $25,000 per
year, payable in equal quarterly installments. From and after the Second
Qualified Financing Date, the Company shall pay to the Consultant consulting
fees of $50,000 per year, payable in equal quarterly installments. Payment for
any partial quarter shall be prorated.

 

For purposes of this Agreement, “Qualified Financing Date” shall mean the first
date on which the Company receives aggregate gross proceeds equal to or
exceeding $750,000 from the sale to one or more third parties of shares of its
capital stock, or notes or other indebtedness that is convertible into or
exercisable for shares of its capital stock, in a venture capital transaction.
For purposes of this Agreement, “Second Qualified Financing Date” shall mean the
first date on which the Company receives aggregate gross proceeds equal to or
exceeding $12,500,000 from the sale to one or more third parties of its capital
stock, or notes or other indebtedness that is convertible into or exercisable
for shares of its capital stock, in a venture capital transaction.

 

3.3        Reimbursement of Expenses. The Company shall reimburse the Consultant
for all reasonable and necessary expenses incurred or paid by the Consultant in
connection with, or related to, the performance of his services under this
Agreement. The Consultant shall submit to the Company itemized monthly
statements, in a form satisfactory to the Company, of such expenses incurred in
the previous month. The Company shall pay to the Consultant amounts shown on
each such statement within 30 days after receipt thereof.

 

3.4        Benefits. The Consultant shall not be entitled to any benefits,
coverages or privileges, including, without limitation, social security,
unemployment, medical or pension payments, made available to employees of the
Company.

 

4.        Termination. The Company may, without prejudice to any right or remedy
it may have due to any failure of the Consultant to perform his obligations
under this Agreement, terminate the Consultation Period upon 30 days’ prior
written notice to the Consultant. The Consultant may, without prejudice to any
right or remedy it may have due to any failure of the Company to perform its
obligations under this Agreement, terminate the Consultation Period upon 90
days’ prior written notice to the Company. In the event of such termination, the
Consultant shall be entitled to payment for services performed and expenses paid
or incurred prior to the effective date of termination, subject to the
limitation on reimbursement of expenses set forth in Section 3.2. Such payments
shall constitute full settlement of any and all claims of the Consultant of
every description against the Company. Notwithstanding the foregoing, the
Company may terminate the Consultation Period, effective immediately upon
receipt of written notice, if the Consultant breaches or threatens to breach any
provision of Section 6 or Section 7, and the Consultant may terminate the
Consultation Period, effective immediately upon receipt of written notice, if
the Company breaches any provision of Section 3. The provisions of Sections 4,
6, 7, 8, 10 and 14 shall survive any termination of this Agreement.

 

5.        Cooperation. The Consultant shall use his best efforts in the
performance of his obligations under this Agreement.  The Company shall provide
such access to its information and

 

 



 

--------------------------------------------------------------------------------

 



property as may be reasonably required in order to permit the Consultant to
perform his obligations hereunder. The Consultant shall cooperate with the
Company’s personnel, shall not interfere with the conduct of the Company’s
business and shall observe all rules, regulations and security requirements of
the Company concerning the safety of persons and property.

 

6.        Inventions and Proprietary Information.

 

6.1        Inventions.

 

(a)        All inventions, discoveries, computer programs, data, technology,
designs, innovations and improvements (whether or not patentable and whether or
not copyrightable) (“Inventions”) which are made, conceived, reduced to
practice, created, written, designed or developed by the Consultant, solely or
jointly with others and whether during normal business hours or otherwise, (i)
during the Consultation Period that result from the performance of Consultant’s
services and if related to the business of the Company or (ii) after the
Consultation Period if resulting or directly derived from Proprietary
Information (as defined below), shall be the sole property of the Company. The
Consultant hereby assigns to the Company all Inventions and any and all related
patents, copyrights, trademarks, trade names, and other industrial and
intellectual property rights and applications therefor, in the United States and
elsewhere and appoints any officer of the Company as his duly authorized
attorney to execute, file, prosecute and protect the same before any government
agency, court or authority. Upon the request of the Company and at the Company’s
expense, the Consultant shall execute such further assignments, documents and
other instruments as may be necessary or desirable to fully and completely
assign all Inventions to the Company and to assist the Company in applying for,
obtaining and enforcing patents or copyrights or other rights in the United
States and in any foreign country with respect to any Invention.  The Consultant
also hereby waives all claims to moral rights in any Inventions.

 

(b)        The Consultant shall promptly disclose to the Company all Inventions
and will maintain adequate and current written records (in the form of notes,
sketches, drawings and as may be specified by the Company) to document the
conception and/or first actual reduction to practice of any Invention. Such
written records shall be available to and remain the sole property of the
Company at all times.

 

6.2        Proprietary Information.

 

(a)        The Consultant acknowledges that his relationship with the Company is
one of high trust and confidence and that in the course of his service to the
Company he will have access to and contact with Proprietary Information. The
Consultant agrees that he will not, during the Consultation Period or at any
time thereafter, disclose to others, or use for his benefit or the benefit of
others, any Proprietary Information or Invention.

 

(b)        For purposes of this Agreement, Proprietary Information shall mean,
by way of illustration and not limitation, all information (whether or not
patentable and whether or not copyrightable) owned, possessed or used by the
Company, including, without limitation, any Invention, formula, vendor
information, customer information, apparatus, equipment, trade secret, process,
research, report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished





3

--------------------------------------------------------------------------------

 



financial statement, budget, license, price, cost and employee list that is
communicated to, learned of, developed or otherwise acquired by the Consultant
in the course of his service as a consultant to the Company.

 

(c)        The Consultant’s obligations under this Section 6.2 shall not apply
to any information (none of which shall be deemed Proprietary Information) that
(i) was known to Consultant prior to it being furnished to the Consultant by or
on behalf of the Company provided that such information was or is not known to
Consultant to be subject to another confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to the Company,
(ii) is developed by Consultant independently of the Proprietary Information
disclosed to Consultant by the Company as demonstrated by the Consultant through
third party written records, (iii) is acquired by Consultant on a
non-confidential basis from any person entitled to make disclosure to Consultant
unless such person is under an obligation of confidentiality to Company which is
known to Consultant, (iv) is or becomes known to the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 6.2, (v) is generally disclosed to third parties by the Company
without restriction on such third parties, (vi) is approved for release by
written authorization of the Board of Directors of the Company, or (vii)
Consultant is obligated to produce pursuant to an order of a court of competent
jurisdiction or a valid administrative or Congressional subpoena, provided that
the Consultant promptly notify Company and cooperate reasonably with Company’s
efforts to contest or limit the scope of such order.

 

(d)        Upon termination of this Agreement or at any other time upon request
by the Company, the Consultant shall promptly deliver to the Company all
records, files, memoranda, notes, designs, data, reports, price lists, customer
lists, drawings, plans, computer programs, software, software documentation,
sketches, laboratory and research notebooks and other documents (and all copies
or reproductions of such materials) relating to the business of the Company.

 

(e)        The Consultant represents that his retention as a consultant with the
Company and his performance under this Agreement does not, and shall not, breach
any agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of his or of any other party or to
refrain from competing, directly or indirectly, with the business of any other
party. The Consultant shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.

 

(f)        The Consultant acknowledges that the Company from time to time may
have agreements with other persons or with the United States Government, or
agencies thereof, that impose obligations or restrictions on the Company
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. The Consultant agrees to be
bound by all such obligations and restrictions that are known to him and to take
all action necessary to discharge the obligations of the Company under such
agreements.

 

7.        Non-Competition and Non-Solicitation.

 

7.1        Restrictions. During the term of this Agreement and for a period of
one (1) year after termination of the Agreement, the Consultant will not
directly or indirectly:





4

--------------------------------------------------------------------------------

 



(a)        Engage or assist others in engaging in any business or enterprise
(whether as owner, partner, officer, director, employee, consultant, investor,
lender or otherwise, except as the holder of not more than 1% of the outstanding
stock of a publicly-held company) that is competitive with the Company’s
business, including but not limited to any business or enterprise that develops,
manufactures, markets, licenses, sells or provides any product or service that
competes with any product or service developed, manufactured, marketed,
licensed, sold or provided, or planned to be developed, manufactured, marketed,
licensed, sold or provided, by the Company while the Consultant was employed by
the Company; or

 

(b)        Either alone or in association with others, divert or take away, or
attempt to divert or take away, the business or patronage of any of the clients,
customers, or business partners of the Company which were contacted, solicited,
or served by the Company during the 12-month period prior to the termination or
cessation of the Consultant’s services with the Company; or

 

(c)        Either alone or in association with others (i) solicit, induce or
attempt to induce, any employee or independent contractor of the Company to
terminate his or her employment or other engagement with the Company, or (ii)
hire, or recruit or attempt to hire, or engage or attempt to engage as an
independent contractor, any person who was employed or otherwise engaged by the
Company at any time during the term of the Consultant’s services with the
Company; provided, that this clause (ii) shall not apply to the recruitment or
hiring or other engagement of any individual whose employment or other
engagement with the Company has been terminated for a period of six months or
longer.

 

7.2        Extension. If the Consultant violates the provisions of Section 7.1,
the Consultant shall continue to be bound by the restrictions set forth in such
paragraph until a period of one (1) year has expired without any violation of
such provisions.

 

7.3        Company’s Business. For purposes of this Agreement, the “Company’s
business” shall mean the discovery and development of therapeutic, diagnostic,
and/or research products related to mechanisms by which gene transcription is
regulated, provided, however, that the “Company’s business” shall exclude the
discovery and development of therapeutic, diagnostic, and/or research products
that target BET bromodomains and histone deacetylases 1, 2 and 6.

 

8.        Remedies. The Consultant acknowledges that any breach of the
provisions of Section 6 or 7 could result in serious and irreparable injury to
the Company for which the Company cannot be adequately compensated by monetary
damages alone. The Consultant agrees, therefore, that in the event of such
breach, in addition to any other remedy it may have, the Company shall be
entitled to enforce the specific performance of this Agreement by the Consultant
and to seek both temporary and permanent injunctive relief (to the extent
permitted by law) without the necessity of proving actual damages.

 

9.        Independent Contractor Status. The Consultant shall perform all
services under this Agreement as an “independent contractor” and not as an
employee or agent of the Company. The Consultant is not authorized to assume or
create any obligation or responsibility, express or implied, on behalf of, or in
the name of, the Company or to bind the Company in any manner.





5

--------------------------------------------------------------------------------

 



10.        Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 10.

 

11.        Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

12.        Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.

 

13.        Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Consultant.

 

14.        Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Massachusetts.

 

15.        Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Consultant are personal and shall not be assigned by him.

 

16.        Miscellaneous.

 

16.1        No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

16.2        The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement. In the event that any provision of this
Agreement shall be invalid, illegal or otherwise unenforceable, the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.

 

 

 

 

[Remainder of page intentionally left blank]

 

 

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

 

 

 

LS22, Inc.

 

 

 

By:

/s/ Douglas Cole, M.D.

 

Name: Douglas Cole, M.D.

 

Title: President

 

 

 

CONSULTANT

 

 

 

/s/ Richard A. Young, Ph.D.

 

Richard A. Young, Ph.D.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consulting Agreement

 

 



 

--------------------------------------------------------------------------------

 



WHITEHEAD INSTITUTE FOR BIOMEDICAL RESEARCH UNIFORM CONSULTING AGREEMENT
PROVISIONS

 

1.     The Whitehead Institute for Biomedical Research (“WHITEHEAD”) is a
non-profit biomedical research institute having a business address of Nine
Cambridge Center, Cambridge, Massachusetts 02142. These Uniform Consulting
Agreement Provisions (the “Uniform Provisions”) are attached to an agreement
(the “Agreement”) under which a Member of WHITEHEAD (the “Consultant”) has
agreed to provide consulting services to the company named in the Agreement (the
“Company”). The Consultant and the Company agree that the Agreement shall have
no force or effect unless these Uniform Provisions are signed by both parties
and attached to the Agreement. By signing the Uniform Provisions, the Consultant
and the Company agree to abide by them, and also agree that if anything in the
Agreement is inconsistent with the Uniform Provisions, the Uniform Provisions
shall govern.

 

2.     The Agreement shall disclose all compensation of whatever kind that is to
be provided to the Consultant in connection with the consulting services. The
Agreement shall disclose the time commitment for the consulting services, which
may not exceed one day per week for all outside activities of the Member of
WHITEHEAD.

 

3.     The Consultant’s services for the Company shall consist only of the
exchange of ideas and provision of advice; the Consultant shall not direct or
conduct research for or on behalf of the Company.

 

4.     The Company acknowledges that the Consultant is a Member of WHITEHEAD and
is subject to WHITEHEAD’s policies, including policies concerning consulting,
conflicts of interest, and intellectual property. In accordance with WHITEHEAD
policy, the Consultant may disclose to the Company any information that the
Consultant would normally freely disclose to other members of the scientific
community at large, whether by publication, by presentation at seminars, or in
informal scientific discussions. However, the Consultant shall not disclose to
the Company information that (i) is proprietary to WHITEHEAD and (ii) is not
generally available to the public, except through formal technology transfer
procedures.

 

5.     Subject to the terms of paragraph 6, below, the Consultant may assign to
the Company any right, title and interest the Consultant may have in any
invention, discovery, improvement, or other intellectual property which the
Consultant (whether alone or with others) develops (i) during the course of
performing consulting services for the Company under the Agreement and (ii)
outside the course of the Consultant’s activities as a Member of WHITEHEAD.

 

STANDARD CONSULTING AGREEMENT PROVISIONS

Page 1 (Revised December 7, 2006)





 

--------------------------------------------------------------------------------

 



6.     The Company shall have no rights by reason of the Agreement in any
publication, invention, discovery, improvement, or other intellectual property
whatsoever, whether or not publishable, patentable, or copyrightable, which is
developed as a result of a program of research financed, in whole or in part, by
funds provided by or under the control of WHITEHEAD. The Company also
acknowledges and agrees that it will enjoy no priority or advantage as a result
of the consultancy created by the Agreement in gaining access, whether by
license or otherwise, to any proprietary information or intellectual property
that arises from any research undertaken by the Consultant in his or her
capacity as a Member of WHITEHEAD.

 

7.     The Company agrees, at its sole expense, to defend WHITEHEAD against, and
to indemnify and hold WHITEHEAD harmless from, any claim, liability, judgment,
cost, expense, damage, deficiency, loss, or obligation, of any kind or nature
(including without limitation reasonable attorneys’ fees and other costs and
expenses of defense) relating to a claim or suit by a third party against
WHITEHEAD, either arising from the Agreement, the Consultant’s performance of
services for the Company under the Agreement, or any Company products or
services which result from the Consultant’s performance of services under the
Agreement.

 

8.     Nothing in the Agreement shall affect the Consultant’s right to use,
disseminate, or publish any information that (i) is or becomes available to the
public through no breach of the Agreement by the Consultant; (ii) is obtained by
the Consultant from a third party who had the legal right to disclose the
information to the Consultant; (iii) is already in the possession of the
Consultant on the date the Agreement becomes effective; or (iv) is required to
be disclosed by law, government regulation, or court order, provided that the
Consultant takes reasonable steps to provide the Company with sufficient prior
notice to allow the Company to consent to the disclosure or seek a protective
order. In addition, the Company’s confidential information does not include
information generated by the Consultant (whether alone or with others) unless
the Consultant generated the information (i) during the course of performing
consulting services for the Company under the Agreement and (ii) outside the
course of the Consultant’s activities as a Member of WHITEHEAD.

 

9.     The Company acknowledges and agrees that nothing in the Agreement shall
affect the Consultant’s obligations to WHITEHEAD, the Consultant’s research on
behalf of WHITEHEAD, or research collaborations in which the Consultant is a
participant, and that the Agreement shall have no effect upon transfers (by way
of license or otherwise) to third parties of materials or intellectual property
developed in whole or in part by the Consultant as a Member of WHITEHEAD.

 

10.     Paragraphs 7, 8, 9, 10, 12, 13, and 14 of these Uniform Provisions shall
survive termination of the Agreement.

 

STANDARD CONSULTING AGREEMENT PROVISIONS

Page 2 (Revised December 7, 2006)





 

--------------------------------------------------------------------------------

 



11.   The Company may use the Consultant’s name, and in doing so may cite the
Consultant’s relationship with WHITEHEAD, so long as any such usage (i) is
limited to reporting factual events or occurrences only, and (ii) is made in a
manner that could not reasonably constitute an endorsement of the Company or of
any Company program, product or service. However, the Company shall not use the
Consultant’s name or WHITEHEAD’s name in any press release, or quote the
Consultant in any company materials, or otherwise use the Consultant’s name or
WHITEHEAD’s name in a manner not specifically permitted by the preceding
sentence, unless in each case the Company obtains in advance WHITEHEAD’s written
consent, and, in the case of the use of the Consultant’s name, the Consultant’s
consent as well.

 

12.   The Consultant and the Company acknowledge that (i) the Consultant is
entering into the Agreement and these Uniform Provisions in the Consultant’s
individual capacity and not as a Member of WHITEHEAD, (ii) WHITEHEAD is not a
party to the Agreement or the Uniform Provisions and has no liability or
obligation under them, and (iii) WHITEHEAD is an intended third-party
beneficiary of the Agreement and the Uniform Provisions are for WHITEHEAD's
benefit and are enforceable by WHITEHEAD in its own name.

 

13.    These Uniform Provisions shall be in effect for the full term of the
Agreement. The Company and the Consultant agree that any amendment of the
Agreement (including, without limitation, any extension of the Agreement's term
or any change in the consideration to be provided to the Consultant under the
Agreement) or any other departure from the terms or conditions of the Agreement
must be signed by the Consultant and an authorized representative of the
Company, and also is subject to WHITEHEAD's prior written approval.

 

14.   If any of these Uniform Provisions is adjudicated to be invalid,
unenforceable, contrary to, or prohibited under applicable laws or regulations
of any jurisdiction, the Agreement shall terminate as of the date such
adjudication is effective.

 

COMPANY

 

 

 

 

By:

/s/ Douglas Cole

 

Name: Douglas Cole

 

Title: President

 

 

 

CONSULTANT

 

 

 

By:

/s/ Richard A. Young

 

Name: Richard A. Young, Ph.D.

 

 

 

 

STANDARD CONSULTING AGREEMENT PROVISIONS

Page 3 (Revised December 7, 2006)





 

--------------------------------------------------------------------------------

 



ANNEX 1

 

Existing Endeavors

 

1.        Presently engaged under consulting arrangements with:

 

·



Enzon Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STANDARD CONSULTING AGREEMENT PROVISIONS

Page 4 (Revised December 7, 2006)

 





 

--------------------------------------------------------------------------------

 



 

CONSULTING AGREEMENT-FIRST AMENDMENT

 

This First Amendment to the CONSULTING AGREEMENT (the "First Amendment"), made
this 3rd day of December, 2012 is entered into by Syros Pharmaceuticals, Inc.
(f/k/a LS22, Inc.), a Delaware corporation with its principal place of business
at One Memorial Drive, 7th.  Floor, Cambridge, MA 02142 (the "Company"), and
Richard A. Young, Ph.D. (the "Consultant").

 

WHEREAS, Company and Consultant entered into a Consulting Agreement dated August
8, 2012 (the "Agreement"); and

 

WHEREAS, Company and Consultant desire to amend the Term of the Agreement under
Section 2 and the Compensation under Section 3.

 

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

I. Defined Terms. Unless otherwise defined herein, the meaning of the terms used
herein shall have the same meanings set forth in the Agreement.

 

2A. Term. Section 2 of the Agreement is deleted and replaced in its entirety
with the following:

 

"2. Term. This Agreement shall commence July 3, 2012 and shall continue until
July 3, 2016 (such period, as it may be extended, being referred to as the
"Consultation Period"), unless sooner terminated in accordance with the
provisions of Section 4."

 

2B. Fees.  Section 3.2 of the Agreement is deleted and replaced in its entirety
with the following:

 

"3.2 Fees. The Company shall pay to the Consultant consulting fees of $75,000
per year, payable in equal quarterly installments.  Payment for any partial
quarter shall be prorated.

 

Transaction Bonus. If, within eighteen (18) months from the date hereof, the
Company signs an agreement with a Partner (as defined below) encompassing a
Qualifying Transaction (as defined below), the Company shall pay to the
Consultant a cash bonus of $125,000 within fifteen (15) days of the signing of
such agreement. For purposes of this Agreement, "Partner" means any third party
for-profit entity. For purposes of this Agreement, "Qualifying Transaction"
means a transaction pursuant to which the consideration received by the Company
will, in the reasonable judgment of the Board of Directors of the Company,
exceed $50 million within two (2) years from the date of the agreement with the
Partner."





 

--------------------------------------------------------------------------------

 



 

3.        Full Force and Effect. Except as expressly provided in this First
Amendment, all other terms, conditions and provisions of the Agreement shall
continue in full force and effect as provided therein.

 

4.        Entire Agreement. This First Amendment together with the Agreement
constitute the full and complete agreement and understanding between Company and
Consultant concerning the subject matter hereof.

 

IN WITNESS WHEREOF,  Company and Consultant have caused this First Amendment to
be executed by their duly authorized  officer as of the Effective Date.

 

 

 

 

 

SYROS PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Nancy Simonian, M.D.

 

Nancy Simonian M.D.

 

CEO

 

 

 

CONSULTANT

 

 

 

By:

/s/ Richard A. Young, Ph.D.

 

Richard A. Young, Ph.D.

 

 

 





 

--------------------------------------------------------------------------------

 



 

CONSULTING AGREEMENT- SECOND AMENDMENT

 

This Second Amendment to the CONSULTING AGREEMENT (the "Second Amendment"),
dated as of September 29, 2016 (the "Agreement Date") and effective as of July
3, 2016, is entered into by Syros Pharmaceuticals, Inc. (f/k/a LS22, Inc.), a
Delaware corporation with its principal place of business at 620 Memorial Drive,
Suite 300, Cambridge, MA 02139 (the "Company"), and Richard A. Young, Ph.D. (the
"Consultant").

 

WHEREAS, the Company and the Consultant entered into a Consulting Agreement
dated August 8, 2012 (the "Original Agreement");

 

WHEREAS, the parties entered into that certain First Amendment dated December 3,
2012 (the "First Amendment"; and the Original Agreement, as amended by the First
Amendment, the "Agreement"), to amend the term of the Original Agreement and the
compensation to the Consultant set forth therein; and

 

WHEREAS, the Company and the Consultant desire to further amend the term of the
Agreement under Section 2 and the compensation set forth under Section 3 as
described herein.

 

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.        Defined Terms.  Unless otherwise defined herein, the meaning of the
terms used herein shall have the same meanings set forth in the Agreement.

 

2.        Amendments to Agreement.  The Company and the Consultant agree that
the Agreement shall be and hereby is amended as follows:

 

a.    Term. The reference to "July 3, 2016" in Section 2 of the Agreement shall
be replaced by "July 3, 2019".

 

b.   Equity Compensation. Section 3.1 of the Agreement shall be deleted and
replaced in its entirety with the following:

 

"3.1        Equity Compensation. In consideration for the performance of the
services hereunder, the Consultant has been awarded (a) a grant of 1,600,000
shares of restricted common stock, $0.001 par value per share, of the Company
("Common Stock"), having a purchase price of $0.001, pursuant to that certain
Restricted Stock Agreement dated as of August 8, 2012 and (b) an option to
purchase 75,000 shares of Common Stock, with an exercise price equal to the fair
market value of such options on the date of grant, vesting upon certain
performance-based milestones approved by the Board of Directors of the Company
and having such other terms and conditions as shall be set forth in an option
grant agreement between the Consultant and the Company."





 

--------------------------------------------------------------------------------

 



c.    Fees.  Section 3.2 of the Agreement shall be deleted and replaced in its
entirety with the following:

 

"3.2 Fees. The Company shall pay to the Consultant consulting fees of $125,000
per year, payable in equal quarterly installments. Payment for any partial
quarter shall be prorated."

 

3.        Full Force and Effect.  Except as expressly provided in this Second
Amendment, all other terms, conditions and provisions of the Agreement shall
continue in full force and effect as provided therein.

 

4.        Entire Agreement.  This Second Amendment together with the Agreement
constitute the full and complete agreement and understanding between the Company
and the Consultant concerning the subject matter hereof.

 

 

 

[Remainder of page intentionally blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Consultant have caused this Second
Amendment to be executed  by their duly authorized  officer as of the Agreement
Date.

 

 

 

 

 

 

 

SYROS PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Nancy Simonian, M.D.

 

Nancy Simonian M.D.

 

CEO

 

 

 

CONSULTANT

 

 

 

By:

/s/ Richard A. Young, Ph.D.

 

Richard A. Young, Ph.D.

 

 

 

--------------------------------------------------------------------------------